FILED
                             NOT FOR PUBLICATION                            OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BERNARD MAMBO,                                   No. 10-72081

               Petitioner,                       Agency No. A096-142-750

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Bernard Mambo, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for an

abuse of discretion the BIA’s denial of a motion to reconsider. Cano-Merida v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
INS, 311 F.3d 960, 964 (9th Cir. 2002). We deny in part and dismiss in part the

petition for review.

      The BIA did not abuse its discretion in denying Mambo’s motion to

reconsider his withholding of removal claim in light of this court’s disfavored

group cases, because Mambo did not demonstrate sufficient individualized risk to

show it is more likely than not he would be persecuted. See Halim v. Holder, 590

F.3d 971, 979 (9th Cir. 2009); Wakkary v. Holder, 558 F.3d 1049, 1066 (9th Cir.

2009) (“[a]n applicant for withholding of removal will need to adduce a

considerably larger quantum of individualized-risk evidence to prevail than would

an asylum applicant”). We reject Mambo’s request that the court reconsider its

stance regarding a pattern or practice of persecution. We do not consider the 2010

report Mambo attached to his opening brief. See Fisher v. INS, 79 F.3d 955, 963

(9th Cir. 1996) (en banc) (this court’s review is limited to the administrative

record).

      Finally, we lack jurisdiction to review Mambo’s contentions related to

asylum and equitable tolling of the one-year bar requirement because he failed to

raise them to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                      10-72081